


Exhibit 10.5

 

CONFIDENTIAL

 

(Date)

 

[                     ]

 

Dear [          ]:

 

OfficeMax Incorporated (the “Company”) is amending and restating the terms of
your letter agreement dated                            (the “Agreement”) which
provides you with severance benefits if your employment with the Company is
terminated before or after a “change in control of the Company” (as defined in
Section 2 of the Agreement).  Agreement terms are being amended solely to comply
with Section 409A of the Internal Revenue Code of 1986, as amended, with such
changes effective January 1, 2009.  As you may know, Section 409A subjects
non-qualified deferred compensation, including certain severance benefits, to
various rules and restrictions.  On and after the execution of the amended and
restated Agreement, it shall be known as the Agreement.  The Agreement terms are
as follows:

 

1.             Term of Agreement.  This Agreement is effective as of            
January 1, 2009 and shall continue in effect through                 ; provided
that, on each January 1, the term of this Agreement shall automatically be
extended so as to terminate on the 2nd anniversary of such date, unless, not
later than September 30 of the preceding year, the Company shall have given
notice not to extend this Agreement.  However, if a change in control of the
Company occurs during the term of this Agreement, this Agreement shall continue
in effect for a period of 24 months after the month in which the change in
control of the Company occurred.

 

2.             Change in Control.

 

A.            A “change in control of the Company” shall be deemed to have
occurred if an event set forth in any one of the following paragraphs occurs:

 

(1)           Any Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding securities; provided, however, if such
Person acquires securities directly from the Company, such securities shall not
be included unless such Person acquires additional securities which, when added
to the securities acquired directly from the Company, exceed 25% of the
Company’s then outstanding shares of common stock or the combined voting power
of the Company’s then outstanding securities; and provided further that any
acquisition of securities by

 

1

--------------------------------------------------------------------------------


 

any Person in connection with a transaction described in Subsection 2.A(3)(i) of
this Agreement shall not be deemed to be a change in control of the Company; or

 

(2)           The individuals who, on any date following the date hereof,
constitute the Board (the “Incumbent Board Members”), cease, in any two year
period following such date, to represent at least a majority of the number of
directors then serving, provided, however, that any new director whose
appointment or election by the Board or nomination for election by the Company’s
stockholders was approved by a vote of at least 2/3rds of the Incumbent Board
Members shall be deemed for purposes hereof to be Incumbent Board Members,
unless such director’s initial assumption of office is in connection with an
actual or threatened election contest, including but not limited to a consent
solicitation, relating to the election of directors of the Company; or

 

(3)           The consummation of a merger or consolidation of the Company (or
any direct or indirect subsidiary of the Company) with any other corporation
other than (i) a merger or consolidation which would result in both
(a) Incumbent Board Members continuing to constitute at least a majority of the
number of directors of the combined entity immediately following consummation of
such merger or consolidation, and (b) the voting securities of the Company
outstanding immediately prior to such merger or consolidation continuing to
represent (either by remaining outstanding or by being converted into voting
securities of the surviving entity or any parent thereof) more than 50% of the
combined voting power of the voting securities of the Company or such surviving
entity or any parent thereof outstanding immediately after such merger or
consolidation, or (ii) a merger or consolidation effected with the approval of
the Board to implement a recapitalization of the Company (or similar
transaction) in which no Person is or becomes the Beneficial Owner, directly or
indirectly, of securities of the Company representing 25% or more of either the
then outstanding shares of common stock of the Company or the combined voting
power of the Company’s then outstanding securities; provided that securities
acquired directly from the Company shall not be included unless the Person
acquires additional securities which, when added to the securities acquired
directly from the Company, exceed 25 % of the Company’s then outstanding shares
of common stock or the combined voting power of the Company’s then outstanding
securities; and provided further that any acquisition of securities by any
Person in connection with a transaction described in Subsection 2.A(3)(i) of
this Agreement shall not be deemed to be a change in control of the Company; or

 

(4)           The stockholders of the Company approve a plan of complete
liquidation or dissolution of the Company or the consummation of an agreement
for the sale or disposition by the Company of all or substantially all of the
Company’s assets, other than a sale or disposition by the Company of all or
substantially all of the Company’s assets to an entity, more than 50% of the
combined voting power of the voting securities of which are owned by Persons in

 

2

--------------------------------------------------------------------------------


 

substantially the same proportions as their ownership of the Company immediately
prior to such sale.

 

A transaction described in Section 2.A(3) which is not a change in control of
the Company solely due to the operation of Subsection 2.A(3)(i)(a) will
nevertheless constitute a change in control of the Company if the Board
determines, prior to the consummation of the transaction, that there is not a
reasonable assurance that, for at least two years following the consummation of
the transaction, at least a majority of the members of the board of directors of
the surviving entity or any parent will continue to consist of Continuing
Directors and individuals whose election or nomination for election by the
shareholders of the surviving entity or any parent would be approved by a vote
of at least two-thirds of the Continuing Directors and individuals whose
election or nomination for election has previously been so approved.

 

Notwithstanding the foregoing, any event or transaction which would otherwise
constitute a change in control of the Company (a “Transaction”) shall not
constitute a change in control of the Company for purposes of your benefits
under this Agreement if, in connection with the Transaction, you participate as
an equity investor in the acquiring entity or any of its affiliates (the
“Acquiror”).  For purposes of the preceding sentence, you shall not be deemed to
have participated as an equity investor in the Acquiror by virtue of
(a) obtaining beneficial ownership of any equity interest in the Acquiror as a
result of the grant to you of an incentive compensation award under one or more
incentive plans of the Acquiror (including but not limited to the conversion in
connection with the Transaction of incentive compensation awards of the Company
into incentive compensation awards of the Acquiror), on terms and conditions
substantially equivalent to those applicable to other executives of the Company
immediately prior to the Transaction, after taking into account normal
differences attributable to job responsibilities, title, and the like;
(b) obtaining beneficial ownership of any equity interest in the Acquiror on
terms and conditions substantially equivalent to those obtained in the
Transaction by all other stockholders of the Company; or (c) having obtained an
incidental equity ownership in the Acquiror prior to and not in anticipation of
the Transaction.

 

B.            For purposes of this Agreement, a “potential change in control of
the Company” shall be deemed to have occurred if (1) the Company enters into an
agreement, the consummation of which would result in the occurrence of a change
in control of the Company, (2) the Company or any Person publicly announces an
intention to take or to consider taking actions which if consummated would
constitute a change in control of the Company; (3) any Person becomes the
Beneficial Owner, directly or indirectly, of securities of the Company
representing 9.5% or more of either the then outstanding shares of common stock
of the Company or the combined voting power of the Company’s then outstanding
securities, provided that securities acquired directly from the Company shall
not be included unless the Person acquires additional securities which, when
added to the securities acquired directly from the

 

3

--------------------------------------------------------------------------------


 

Company, exceed 9.5% of the Company’s then outstanding shares of common stock
(or the combined voting power of the Company’s then outstanding securities); or
(4) the Board adopts a resolution to the effect that a potential change in
control of the Company for purposes of this Agreement has occurred.  You agree
that, subject to the terms and conditions of this Agreement, in the event of a
potential change in control of the Company, you will at the option of the
Company remain in the employ of the Company until the earlier of (a) the date
which is 6 months from the occurrence of the first potential change in control
of the Company, or (b) the date of a change in control of the Company.

 

C.            For purposes of this Agreement, “Beneficial Owner” shall have the
meaning set forth in Rule 13d-3 under the Securities Exchange Act of 1934, as
amended (the “Exchange Act”).

 

D.            For purposes of this Agreement, “Person” shall have the meaning
given in Section 3(a)(9) of the Exchange Act, as modified and used in
Sections 13(d) and 14(d) thereof, except that “Person” shall not include (1) the
Company or any of its subsidiaries, (2) a trustee or other fiduciary holding
securities under an employee benefit plan of the Company or any of its
subsidiaries, (3) an underwriter temporarily holding securities pursuant to an
offering of such securities, (4) a corporation owned, directly or indirectly, by
the stockholders of the Company in substantially the same proportions as their
ownership of stock of the Company, or (5) an individual, entity or group that is
permitted to and does report its beneficial ownership of securities of the
Company on Schedule 13G under the Exchange Act (or any successor schedule),
provided that if the individual, entity or group later becomes required to or
does report its ownership of Company securities on Schedule 13D under the
Exchange Act (or any successor schedule), then the individual, person or group
shall be deemed to be a Person for purposes of this Agreement as of the first
date on which the individual, person or group becomes required to or does report
its ownership on Schedule 13D.

 

                3.             Termination and Change in Control.  Except as set
forth in Sections 6, 7, and 10.A, no benefits shall be payable under this
Agreement unless there is a change in control of the Company, your employment is
terminated, and your termination is a Qualifying Termination or a Qualifying
Early Termination.  Your termination is a Qualifying Termination if a change in
control of the Company occurs and your employment subsequently terminates during
the term of this Agreement, unless your termination is because of your death, by
the Company for Cause or Disability, or by you other than for Good Reason.  Your
termination is a Qualifying Early Termination if a potential change in control
of the Company occurs, your employment terminates during the pendency of the
potential change in control of the company and during the term of this
Agreement, the termination is in contemplation of a change in control of the
Company, and an actual change in control of the Company occurs within one year
following your termination, unless your termination is because of your death, by
the Company for Cause or Disability, or by you other

 

4

--------------------------------------------------------------------------------


 

than for Good Reason.  A transfer of your employment from the Company to one of
its subsidiaries, from a subsidiary to the Company, or between subsidiaries is
not a termination of employment for purposes of this Agreement.

 

A.            Disability.  If, as a result of your incapacity due to physical or
mental illness or injury, you are absent from your duties with the Company on a
full-time basis for 6 consecutive months, and within 30 days after written
notice of termination is given you have not returned to the full-time
performance of your duties, the Company may terminate your employment for
“Disability.”

 

B.            Cause.  Termination by the Company of your employment for “Cause”
means termination upon (1) your willful and continued failure to substantially
perform your duties with the Company (other than failure resulting from your
incapacity due to physical or mental illness or injury, or actual or anticipated
failure resulting from your termination for Good Reason), after a demand for
substantial performance is delivered to you by the Board which specifically
identifies the manner in which the Board believes that you have not
substantially performed your duties, or (2) your willful engagement in conduct
which is demonstrably and materially injurious to the Company, monetarily or
otherwise.  For purposes of this Section 3.B, no act or failure to act on your
part shall be considered “willful” unless done or omitted to be done by you not
in good faith and without reasonable belief that your act or omission was in the
best interest of the Company.  Notwithstanding the foregoing, you shall not be
deemed to have been terminated for Cause unless and until:

 

·                  a resolution is duly adopted by the affirmative vote of not
less than three-quarters of the entire membership of the Board at a meeting of
the Board called and held for the purpose (after reasonable notice to you and an
opportunity for you, together with your counsel, to be heard before the Board),
finding that in the good faith opinion of the Board you were guilty of conduct
set forth above in clauses (1) or (2) of this Section 3.B and specifying the
particulars of your conduct in detail, and

 

·                  a copy of this resolution is delivered to you.

 

All decisions by the Company regarding termination for Cause must be supported
by clear and convincing evidence.

 

C.            Good Reason.   “Good Reason” means any of the following, if
occurring without your express written consent after a change in control of the
Company:

 

(1)           The assignment to you of any duties materially inconsistent with
your responsibilities as an Executive Officer of the Company or a

 

5

--------------------------------------------------------------------------------


 

significant adverse alteration in your responsibilities from those in effect
immediately prior to the change in control of the Company;

 

(2)           A material reduction by the Company in your annual base salary as
in effect on the date of this Agreement (as the same may be increased from time
to time), except for across-the-board salary reductions similarly affecting all
executives of the Company and all executives of any Person in control of the
Company;

 

(3)           A material reduction by the Company in your target annual cash
incentive as in effect immediately prior to the change in control of the
Company;

 

(4)           The Company’s requiring you to be based anywhere located more than
50 miles from the primary office location at which you were based immediately
prior to the change in control of the Company, except for required travel on the
Company’s business to an extent substantially consistent with your business
travel obligations as existed immediately prior to the change in control;

 

(5)           Following the change in control of the Company, a material
reduction by the Company in aggregate benefits and compensation available to
you, including paid time off, welfare benefits, short-term incentives, pension,
life insurance, healthcare, and disability plans, as compared to such benefits
and compensation available to you immediately prior to the change in control of
the Company;

 

(6)           Following the change in control of the Company, a material
reduction by the Company in long-term equity incentives available to you as
compared to such incentives available to you immediately prior to the change in
control of the Company, except for across-the-board long-term equity incentive
reductions similarly affecting all executives of the Company and all executives
of any Person in control of the Company; or

 

(7)           The failure of the Company to obtain a satisfactory agreement from
any successor to assume and agree to perform this Agreement, as contemplated in
Section 10.

 

Notwithstanding the foregoing, the events described in clauses (1) through
(7) above shall not constitute Good Reason unless (A) you have delivered a
Notice of Termination to the Company according to Sections 3.D. and 11 within 90
days of the occurrence of the event, which notice sets forth in reasonable
detail the basis for your claim that Good Reason exists and (B) the Company
fails to cure such event or circumstance within the 30 day period following
receipt of such Notice of Termination.

 

6

--------------------------------------------------------------------------------


 

For purposes of determining whether a Qualifying Early Termination has occurred,
references to a change in control of the Company in this Section 3.C shall be
deemed to refer to any potential change in control of the Company pending at the
time of the event or circumstance alleged to be Good Reason.

 

Your right to terminate your employment pursuant to this Section 3.C shall not
be affected by your incapacity due to physical or mental illness or injury. 
Your continued employment shall not constitute consent to, or a waiver of rights
with respect to, any act or failure to act constituting Good Reason.

 

D.            Notice of Termination.  Any purported termination by the Company
or by you shall be communicated by written Notice of Termination to the other
party according to Section 11.  A “Notice of Termination” must indicate the
specific termination provision in this Agreement relied upon and set forth in
reasonable detail the facts and circumstances claimed to provide a basis for
termination of your employment under the indicated provision.

 

E.             Date of Termination.  “Date of Termination” means:

 

(1)           if your employment is terminated for Disability, 30 days after the
Notice of Termination is given (provided that you have not returned to the
performance of your duties on a full-time basis during that 30-day period);

 

(2)           if your employment is terminated for Cause, for Good Reason, or
for any other reason other than Disability or a Qualifying Early Termination,
the date specified in the Notice of Termination (which, in the case of a
termination for Cause shall not be less than 30 days from the date the Notice of
Termination is given, and in the case of a termination for Good Reason shall not
be less than 10 days or more than 60 days from the date the Notice of
Termination is given);

 

(3)           if your termination is a Qualifying Early Termination, the later
of the date determined according to subsection (1) or (2) above, or the date
upon which the actual change in control of the Company occurs; or

 

(4)           if a dispute exists regarding the termination, the date on which
the dispute is finally determined, either by mutual written agreement of the
parties or by a final judgment, order or decree of a court of competent
jurisdiction (the time for appeal having expired and no appeal having been
perfected), or, if earlier, the last day of the term of this Agreement.  This
subsection (4) shall apply only if (i) the party receiving the Notice of
Termination notifies the other party within 30 days that a dispute exists,
(ii) the notice of dispute is made in good faith, and (iii) the party giving the
notice of dispute pursues resolution of the dispute with reasonable diligence.
While any dispute is pending under this subsection (4), the Company will
continue to pay you your full compensation in effect when the Notice of
Termination

 

7

--------------------------------------------------------------------------------


 

giving rise to the dispute was given (including, but not limited to, base
salary) and continue you as a participant in all compensation, benefit and
insurance plans and programs in which you were participating when the Notice of
Termination giving rise to the dispute was given, until the dispute is finally
resolved, or if earlier, the last day of the term of this Agreement.  Amounts
paid under this subsection (4) are in addition to all other amounts due under
this Agreement and shall not be offset against or reduce any other amounts due
under this Agreement.

 

4.             Compensation upon Termination for Cause or Other than for Good
Reason.  If your employment is terminated for Cause or by you other than for
Good Reason, the Company shall pay you only your full base salary through the
Date of Termination at the rate in effect at the time Notice of Termination is
given, plus all other amounts to which you are entitled under any compensation
plan of the Company at the time those payments are due, and the Company shall
have no further obligations to you under this Agreement.

 

5.             Compensation upon a Qualifying Termination or Qualifying Early
Termination.  If your employment is terminated pursuant to a Qualifying
Termination or Qualifying Early Termination, then you shall be entitled to the
benefits provided in this Section 5.

 

A.            The Company will pay you the amounts specified below within
fifteen (15) days after the execution of the release required pursuant to
Section 8.E and after the expiration of any revocation period provided for in
the release has passed.  Notwithstanding the foregoing, in no event shall
payment be made later than March 15 of the calendar year after the calendar year
in which your Date of Termination occurs.  If the applicable release revocation
period has not expired by March 10 of the calendar year following your Date of
Termination, all severance to which you are entitled pursuant to
Section 5.A(3) shall be forfeit.

 

(1)           Your full base salary through the Date of Termination (or, in the
case of a Qualifying Early Termination, through your last day of employment if
such amount has not already been paid) at the rate in effect at the time Notice
of Termination is given without regard to any reduction in base salary that
would constitute Good Reason (whether or not any reduction is asserted as Good
Reason), plus all other amounts to which you are entitled under any compensation
plan of the Company at the time those payments are due (in each case, to the
extent not already paid); and

 

(2)           To the extent not already paid, a lump sum amount equal to the
greater of the value of your unused and accrued time off, less any advanced time
off, in accordance with the Company’s Your Time Off Policy (or any successor
policy) as in effect immediately prior to the change in control of the Company
or as in effect on the Date of Termination (or, in the case of a Qualifying
Early Termination, as in effect on your last day of employment), whichever is
more favorable to you; and

 

8

--------------------------------------------------------------------------------


 

(3)           A lump sum severance payment equal to two times the sum of
(a) your annual base salary at the rate in effect at the time Notice of
Termination is given without regard to any reduction in base salary that would
constitute Good Reason (whether or not any reduction is asserted as Good Reason)
(“Base Salary”), plus (b) the Target Bonus.  For purposes of this paragraph (3),
“Target Bonus” means (i) if the Date of Termination occurs prior to March 1,
2008, an amount equal to 80% of your target annual incentive for the year in
which the Date of Termination occurs (or, in the case of a Qualifying Early
Termination, your last day of employment) without regard to any reduction in the
target incentive that would constitute Good Reason (whether or not any reduction
is asserted as Good Reason), and (ii) if the Date of Termination occurs on or
after March 1, 2008, an amount equal to the average annual incentive earned by
you in the three completed years preceding the Date of Termination, provided
that in either case, if you have earned fewer than three annual bonuses prior to
the Date of Termination, Target Bonus means your target annual incentive for the
year in which occurs the Date of Termination (or, in the case of a Qualifying
Early Termination, your last day of employment) without regard to any reduction
in the target incentive that would constitute Good Reason (whether or not any
reduction is asserted as Good Reason).

 

B.            With respect to each benefit listed below, the Company shall, at
its sole discretion, comply with either subsection (1) or (2) below:

 

(1)           for a 12-month period following the Date of Termination, maintain,
in full force and effect for your continued benefit at substantially the same
cost to you as determined immediately prior to your last day of employment, all
life (other than the Company’s Executive Life Insurance Program, if applicable),
disability, accident and healthcare insurance plans, programs, or arrangements,
and financial counseling services in which you were participating immediately
prior to the change in control of the Company (or in the case of a Qualifying
Early Termination, immediately prior to your last day of employment), or, if
more favorable to you, the plans, programs, or arrangements in which you were
participating immediately prior to the Date of Termination; or

 

(2)           at the time specified in Section 5.A, pay you a lump sum payment
equal to 12 times 150% of the sum of (a) the monthly group premium, less the
amount of employee contributions, for the life (other than executive life, if
applicable), disability, accident and healthcare insurance plans, programs, or
arrangements, and (b) the monthly allowance for financial counseling services,
in each case in which you were participating immediately prior to the change in
control of the Company (or in the case of a Qualifying Early Termination,
immediately prior to your last day of employment), or, if more favorable to you,
the plans, programs, or arrangements in which you were participating immediately
prior to the Date of Termination.

 

9

--------------------------------------------------------------------------------

 

The forfeiture provision specified in Section 5.A. applies to the benefits
provided under this Section 5.B.

 

If the Company chooses to provide the benefits indicated under subsection (1),
and your continued participation (or a particular type of coverage) is not
possible or becomes impossible under the general terms and provisions of the
plans, programs or arrangements, then the Company shall arrange to provide you
with benefits, at substantially the same cost to you as determined immediately
prior to your last day of employment, which are substantially similar to those
which you are entitled to receive under such plans, programs and arrangements.

 

Notwithstanding the foregoing, the Company shall continue to pay the
Company-paid premium under the Company’s Executive Life Insurance Program (or a
successor plan) for twelve months following the Date of Termination.

 

For a Qualifying Early Termination, any portion of the period commencing on the
day after your last day of employment through and including the Date of
Termination during which the Company provides you with benefit continuation or
pays the Company-paid premium under the Company’s Executive Life Insurance
Program (or a successor plan) will apply toward the 12-month payment period
required above.

 

C.            You shall not be required to mitigate the amount of any payment
provided for in this Section 5 by seeking other employment or otherwise, nor
shall the amount of any payment or benefit provided for in Section 5.A be
reduced by any compensation earned by you as the result of employment by another
employer or by retirement benefits after the Date of Termination, or otherwise,
except as specifically provided in Section 5.D.  Benefits otherwise receivable
by you pursuant to Section 5.B(1) shall be reduced to the extent comparable
benefits are actually received by you during the 12-month period following your
termination, and you must report any such benefits actually received by you to
the Company.

 

D.            If you experience a Qualifying Termination or a Qualifying Early
Termination that entitles you to benefits under this Agreement, and your
termination also entitles you to benefits under the offer letter between you and
OfficeMax as amended by letter dated February 22, 2005 (the “Offer Letter”),
then benefits otherwise receivable by you pursuant to Section 5.A shall be
offset by amounts to which you are entitled under the Offer Letter.

 

E.             Code Section 409A Provision.  Notwithstanding anything in this
Agreement to the contrary, in all cases, if you are a “specified employee” of
the Company for purposes of Section 409A of the Internal Revenue Code of 1986,
as amended (the “Code”) at the time of your separation from service (as
determined pursuant to Code Section 409A) with the Company and if an exception
under Code Section 409A does not apply, any severance payment(s) that are
otherwise

 

10

--------------------------------------------------------------------------------


 

scheduled to commence to you immediately after your separation from service will
be delayed in their entirety by 6 months from the date of your separation from
service.  On the first regularly scheduled payroll date following the 6-month
anniversary of the date of your separation from service, the Company will pay
you a lump sum payment equal to the severance payment(s) that you would
otherwise have received through such payroll date, and the balance of the
benefit payments to which you are entitled under this Section 5 will be paid
thereafter on the original schedule.  The Company believes such delay in payment
will avoid the application of adverse taxation to you under Code Section 409A. 
However, the Company does not guarantee such tax treatment and you are strongly
encouraged to consult your own tax, financial and legal advisors regarding the
effects of this Agreement on your personal tax situation.

 

6.             Legal Fees.  The Company shall pay to you all reasonable legal
fees and expenses which you incur following a change in control of the Company
(a) as a result of contesting or disputing your termination, (b) in seeking in
good faith to obtain or enforce any right or benefit provided by this Agreement
(provided, in the case of clauses (a) and (b) that you shall refund all such
fees and expenses to the Company should you not substantially prevail in the
applicable proceeding), or (c) in connection with any tax audit or proceeding to
the extent applicable to the application of Section 4999 of the Internal Revenue
Code of 1986 as amended, to any payment or benefit provided under this
Agreement.  This payment shall be made within 10 business days after the Company
receives your written request for payment accompanied by reasonable evidence of
fees and expenses incurred.

 

7.             Excise Tax Provisions.

 

A.            Notwithstanding any provision of this Agreement to the contrary
(but except as provided in the following sentence), if you would receive
payments under this Agreement or under any other plan, program, or policy
sponsored by the Company which relate to a change in control of the Company (the
“Total Payments”) and which are determined by the Company to be subject to
excise tax under Section 4999 of the Code (the “Excise Tax”); then the Company
shall pay to you an additional amount (the “Gross-up Payment”) such that the net
amount retained by you, after deduction of any Excise Tax on the Total Payments
and any federal, state and local income taxes, employment taxes and Excise Tax
upon the Gross-up Payment, shall be equal to the Total Payments. 
Notwithstanding the preceding sentence, if it shall be determined that the Total
Payments do not exceed 110% of the greatest amount (the “Reduced Amount”) that
could be paid to you such that the receipt of Total Payments would not give rise
to any Excise Tax, then no Gross-Up Payment shall be made to you, and the
portion of the Total Payments that are payable hereunder shall be reduced such
that the Total Payments equal the Reduced Amount. The reduction of the amounts
payable hereunder shall be made in consultation with you and in such a manner as
to maximize the value of all Total Payments actually made you.

 

11

--------------------------------------------------------------------------------


 

B.            For purposes of determining whether any of the Total Payments will
be subject to the Excise Tax and the amount of such Excise Tax, (1) all of the
Total Payments shall be treated as “parachute payments” (within the meaning of
Section 280G(b)(2) of the Code) unless, in the Company’s opinion, the payments
or benefits (in whole or in part) do not constitute parachute payments,
including by reason of Section 280G(b)(4)(A) of the Code, and (2) all “excess
parachute payments” within the meaning of Section 280G(b)(1) of the Code shall
be treated as subject to the Excise Tax unless, in the Company’s opinion, the
excess parachute payments (in whole or in part) represent reasonable
compensation for services actually rendered (within the meaning of
Section 280G(b)(4)(B) of the Code) in excess of the base amount allocable to
such reasonable compensation, or are otherwise not subject to the Excise Tax. 
For purposes of determining the amount of the Gross-up Payment, you will be
deemed to pay federal income tax at the highest marginal rate of federal income
taxation in the calendar year in which the Gross-up Payment is to be made and
state and local income taxes at the highest marginal rate of taxation in the
state and locality of your residence on the Date of Termination, net of the
maximum reduction in federal income taxes which could be obtained from deduction
of state and local taxes.

 

C.            The Company will pay you the amount of the Gross-up Payment as
soon as the amount can be determined, but in no event later than the 30th day
after the Date of Termination.  At the time that payments are made under this
Agreement, the Company shall provide you with a written statement setting forth
the manner in which the payments were calculated and the basis for the
calculations including, without limitation, any opinions or other advice the
Company has received from its tax counsel, its auditor, or other advisors or
consultants (and any opinions or advice which are in writing shall be attached
to the statement).

 

D.            If the Excise Tax is finally determined to be less than the amount
taken into account in calculating the Gross-up Payment, you shall repay to the
Company, within 5 business days following the time that the amount of the
reduction in Excise Tax is finally determined, the portion of the Gross-up
Payment attributable to the reduction (plus that portion of the Gross-up Payment
attributable to the Excise Tax and federal, state, and local income and
employment taxes imposed on the Gross-up Payment being repaid by you, to the
extent that such repayment results in a reduction in the Excise Tax and a
dollar-for-dollar reduction in your taxable income and wages for purposes of
federal, state, and local income and employment taxes).  If the Excise Tax is
determined, for any reason, to exceed the amount taken into account in
calculating the Gross-up Payment, the Company shall make an additional Gross-up
Payment in respect of the excess (including any interest, penalties, or
additions payable by you with respect to the Excise Tax) within 5 business days
following the time that the amount of the excess is finally determined.  In no
event shall such payment be made later than December 31 of the year following
the year in which the Excise Tax is paid.  You and the Company shall reasonably
cooperate with

 

12

--------------------------------------------------------------------------------


 

the other in connection with any administrative or judicial proceedings
concerning the existence or amount of liability for Excise Tax with respect to
the Total Payments.

 

8.             Employee Covenants; Release.

 

A.            You agree that you will not, directly or indirectly, use, make
available, sell, disclose or otherwise communicate to any person, other than in
the course of your assigned duties and for the benefit of the Company, either
during the period of your employment or at any time thereafter, any nonpublic,
proprietary or confidential information, knowledge or data relating to the
Company, any of its subsidiaries, affiliated companies or businesses, which you
obtained during your employment by the Company.  This restriction will not apply
to information that (i) was known to the public before its disclosure to you;
(ii) becomes known to the public after disclosure to you through no wrongful act
of yours; or (iii) you are required to disclose by applicable law, regulation or
legal process (provided that you provide the Company with prior notice of the
contemplated disclosure and reasonably cooperate with the Company at its expense
in seeking a protective order or other appropriate protection of such
information).

 

B.            During your employment with the Company and for one year after
your termination, you agree that you will not, directly or indirectly,
individually or on behalf of any other person, firm, corporation or other
entity, knowingly solicit, aid or induce any managerial level employee of the
Company or any of its subsidiaries or affiliates to leave employment in order to
accept employment with or render services to or with any other person, firm,
corporation or other entity unaffiliated with the Company or knowingly take any
action to materially assist or aid any other person, firm, corporation or other
entity in identifying or hiring any such employee.

 

C.            You agree that during and after your employment with the Company
you shall not make any public statements that disparage the Company, its
respective affiliates, employees, officers, directors, products or services. 
Notwithstanding the foregoing, (i) statements made in the course of sworn
testimony in administrative, judicial or arbitral proceedings (including,
without limitation, depositions in connection with such proceedings) shall not
be subject to this Section 8.C, and (ii) nothing in this Section 8.C shall in
any way be interpreted to preclude or limit you from pursuing your legal rights
or from otherwise communicating with governmental agencies pursuant to
legislation or regulations permitting or requiring such communications.

 

D.            For a period of 12 months after your termination of employment
with the Company (or for a period of 12 months after a final judgment or
injunction enforcing this covenant), you agree not to, directly as an employee
or indirectly as a consultant or contractor, without the prior written consent
of the Company, be employed in the same or similar capacity as you were employed
by the Company

 

13

--------------------------------------------------------------------------------


 

immediately prior to termination of your employment, by another business entity
or person engaged in the sale or distribution of office supplies, office
furniture, computer consumables or related office products or services in North
America.

 

In agreeing to this restriction, you specifically acknowledge the substantial
value to the Company of Confidential Information and your intimate knowledge of
the Company’s business and agree that such constitutes goodwill and a
protectable interest of the Company.

 

E.             Notwithstanding anything in this Agreement to the contrary, the
payment to you of the benefits provided in Section 5 is conditioned upon your
execution and delivery to the Company (and your failure to revoke) a customary
general release of claims.

 

9.             Deferred Compensation and Benefits Trust.  The Company has
established a Deferred Compensation and Benefits Trust, and shall comply with
the terms of that Trust.

 

For this purpose, the term Deferred Compensation and Benefits Trust shall mean
an irrevocable trust or trusts established or to be established by the Company
with an independent trustee or trustees for the benefit of persons entitled to
receive payments or benefits, the assets of which nevertheless will be subject
to claims of the Company’s creditors in the event of bankruptcy or insolvency.

 

10.           Successors; Binding Agreement.

 

A.            The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of the Company to expressly
assume and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no succession had
taken place.  Failure of the Company to obtain an assumption and agreement prior
to the effectiveness of any succession which occurs during your employment with
the Company and the term of this Agreement shall be a breach of this Agreement
and shall entitle you to compensation from the Company in the same amount and on
the same terms as you would be entitled hereunder if you experience a Qualifying
Termination or Qualifying Early Termination, except that for purposes of this
Section 10.A, the date on which any such succession becomes effective shall be
deemed the Date of Termination.  As used in this Agreement, “Company” shall mean
OfficeMax Incorporated and any successor to its business and/or assets which
assumes and agrees to perform this Agreement.

 

B.            This Agreement shall inure to the benefit of and be enforceable by
your personal or legal representatives, executors, administrators, successors,
heirs, distributees, devisees and legatees.  If you should die while any amount
would

 

14

--------------------------------------------------------------------------------


 

still be payable to you under this Agreement if you had continued to live, all
such amounts, unless otherwise provided in this Agreement, shall be paid in
accordance with the terms of this Agreement to your devisee, legatee or other
designee or if there is no such designee, to your estate.

 

C.            Any dispute between you and the Company regarding this Agreement
may be resolved either by binding arbitration or by judicial proceedings at your
sole election, and the Company agrees to be bound by your election in that
regard, provided that the Company is entitled to seek equitable relief in a
court of competent jurisdiction in connection with the enforcement of the
covenants set forth in Section 8.  Under no circumstance will a violation or
alleged violation of those covenants entitle the Company to withhold or offset a
payment or benefit due under this Agreement.

 

11.           Notice.  For the purposes of this Agreement, notices and all other
communications provided for in the Agreement shall be in writing and shall be
deemed to have been duly given when delivered or mailed by United States
registered mail, return receipt requested, postage prepaid, addressed to the
respective addresses set forth on the first page of this Agreement, provided
that all notices to the Company shall be directed to the attention of the Board
with a copy to the Secretary of the Company, or to such other address as either
party may have furnished to the other in writing in accordance with this
Section 11, except that notice of change of address shall be effective only upon
receipt.

 

12.           Miscellaneous.  No provision of this Agreement may be modified,
waived or discharged unless such waiver, modification or discharge is agreed to
in writing and signed by you and an officer designated by the Board.  No waiver
by either party at any time of any breach by the other party of, or compliance
with, any condition or provision of this Agreement to be performed by the other
party shall be deemed a waiver of similar or dissimilar provisions or conditions
at the same or at any prior or subsequent time.  No agreements or
representations, oral or otherwise, express or implied, with respect to the
subject matter of this Agreement have been made by either party which are not
expressly set forth in this Agreement.  All references to sections of the
Exchange Act or the Code shall be deemed also to refer to any successor
provisions to those sections.  If the obligations of the Company under
Sections 4, 5, 6 and 7 arise prior to the expiration of the term of this
Agreement, those obligations shall survive the expiration of the term.

 

13.           Validity.  The invalidity or unenforceability of any provision of
this Agreement shall not affect the validity or enforceability of any other
provision of this Agreement, which shall remain in full force and effect.

 

14.           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed to be an original but all of which
together will constitute one and the same instrument.

 

15

--------------------------------------------------------------------------------


 

15.           No Guaranty of Employment.  Neither this Agreement nor any action
taken under this Agreement shall be construed as giving you a right to be
retained as an employee or an executive officer of the Company.

 

16.           Governing Law.  This Agreement shall be governed by and construed
in accordance with Delaware law.

 

17.           Other Benefits.  Any payments made to you pursuant to this
Agreement are in addition to, and not in lieu of, any amounts to which you may
be entitled under any other employee benefit plan, program or policy of the
Company, except that (A) payments made to you pursuant to Section 5.A(3) shall
be in lieu of any severance payment to which you would otherwise be entitled
under any severance pay policy of the Company and (B) payments and benefits to
which you are entitled under this Agreement may be subject to offset by payments
and benefits to which you are entitled under the Offer Letter, as specifically
provided in this Agreement.

 

If this letter correctly sets forth our agreement on the subject matter hereof,
kindly sign and return to the Company the enclosed copy of this letter which
will then constitute our agreement on this subject.

 

Sincerely,

 

 

 

 

 

OFFICEMAX INCORPORATED

 

 

 

 

 

 

 

 

By

 

 

 

 

Name 

 

 

 

 

Title 

 

 

 

 

 

 

 

 

 

Agreed to this [   ] day of [     ], 2008

 

 

 

 

 

 

 

 

 

 

 

[Name of Officer]

 

 

 

16

--------------------------------------------------------------------------------
